
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


EMC CORPORATION
AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN,
as amended and restated as of January 1, 2008

Section 1. Purpose of Plan

        The EMC Corporation Amended and Restated 1989 Employee Stock Purchase
Plan (the "Plan") is intended to provide a method by which eligible employees of
EMC Corporation and its subsidiaries (collectively, the "Company") may use
voluntary, systematic payroll deductions to purchase the Company's common stock,
$.01 par value, ("stock") and thereby acquire an interest in the future of the
Company. For purposes of the Plan, a subsidiary is any corporation in which the
Company owns, directly or indirectly, stock possessing 50% or more of the total
combined voting power of all classes of stock unless the Board of Directors of
the Company (the "Board of Directors") determines that employees of a particular
subsidiary shall not be eligible.

Section 2. Options to Purchase Stock

        Under the Plan as now amended, no more than 123,000,000 shares are
available for purchase (subject to adjustment as provided in Section 16)
pursuant to the exercise of options ("options") granted under the Plan to
employees of the Company ("employees"). The stock to be delivered upon exercise
of options under the Plan may be either shares of the Company's authorized but
unissued stock, or shares of reacquired stock, as the Board of Directors shall
determine.

Section 3. Eligible Employees

        Except as otherwise provided in Section 20, each employee who has
completed three months or more of continuous service in the employ of the
Company shall be eligible to participate in the Plan.

Section 4. Method of Participation

        The periods January 1 to June 30 and July 1 to December 31 of each year
shall be option periods. Each person who will be an eligible employee on the
first day of any option period may elect to participate in the Plan by executing
and delivering, at least one business day prior to such day, a payroll deduction
authorization in accordance with Section 5. Such employee shall thereby become a
participant ("participant") on the first day of such option period and shall
remain a participant until his or her participation is terminated as provided in
the Plan.

Section 5. Payroll Deductions

        The payroll deduction authorization shall request withholding, at a rate
of not less than 2% nor more than 15% from the participant's compensation
(subject to a maximum of $7,500 per option period), by means of substantially
equal payroll deductions over the option period; provided, however, that in the
event any amount remaining in a participant's withholding account at the end of
an option period (which would be equal to a fractional share) is rolled over to
the opening balance in a participant's withholding account for the next option
period pursuant to Section 8 below (a "rollover"), such amount will be applied
to the last payroll deduction for the next option period, thereby reducing the
amount of that payroll deduction; further provided that the maximum of $7,500
per option period shall be reduced by the amount of any rollover. For purposes
of the Plan, "compensation" shall mean all cash compensation paid to the
participant by the Company. A participant may elect to change the withholding
rate of his or her payroll deduction authorization by written notice delivered
to the Company at least one business day prior to the first day of the option
period as to which the change is to be effective. Following delivery to the
Company of any payroll deduction authorization or any election to change the
withholding rate of a payroll deduction authorization, appropriate payroll
deductions or changes thereto shall commence as soon as reasonably practicable.
All amounts withheld in accordance with a participant's payroll deduction
authorization shall be credited to a withholding account for such participant.

--------------------------------------------------------------------------------



Section 6. Grant of Options

        Each person who is a participant on the first day of an option period
shall as of such day be granted an option for such period. Such option shall be
for the number of shares of stock to be determined by dividing (a) the balance
in the participant's withholding account on the last day of the option period by
(b) the purchase price per share of the stock determined under Section 7, and
eliminating any fractional share from the quotient. In the event that the number
of shares then available under the Plan is otherwise insufficient, the Company
shall reduce on a substantially proportionate basis the number of shares of
stock receivable by each participant upon exercise of his or her option for an
option period and shall return the balance in a participant's withholding
account to such participant. Notwithstanding the foregoing, in no event may a
participant purchase more than 750 shares of stock in any one option period
under the Plan.

Section 7. Purchase Price

        The purchase price of stock issued pursuant to the exercise of an option
shall be 85% of the fair market value of the stock at (a) the time of grant of
the option or (b) the time at which the option is deemed exercised, whichever is
less. "Fair market value" shall mean the fair market value as determined from
time to time by the Board of Directors or, where appropriate, by the Committee
(defined below), taking into account all information which the Board of
Directors, or the Committee, considers relevant.

Section 8. Exercise of Options

        If an employee is a participant in the Plan on the last business day of
an option period, he or she shall be deemed to have exercised the option granted
to him or her for that period. Upon such exercise, the Company shall apply the
balance of the participant's withholding account to the purchase of the number
of whole shares of stock determined under Section 6, and as soon as practicable
thereafter shall issue and deliver certificates for said shares to the
participant. No fractional shares shall be issued hereunder. Any balance
accumulated in the participant's withholding account that is not sufficient to
purchase a full share shall be retained in such account for any subsequent
option period, subject to early withdrawal by the participant pursuant to
Section 10. Any other monies remaining in the participant's withholding account
after the date of exercise shall be promptly returned to the participant or his
or her beneficiary (as applicable) in cash.

        Notwithstanding anything herein to the contrary, the Company shall not
be obligated to deliver any shares unless and until, in the opinion of the
Company's counsel, all requirements of applicable federal and state laws and
regulations (including any requirements as to legends) have been complied with,
nor, if the outstanding stock is at the time listed on any securities exchange,
unless and until the shares to be delivered have been listed (or authorized to
be added to the list upon official notice of issuance) upon such exchange, nor
unless or until all other legal matters in connection with the issuance and
delivery of shares have been approved by the Company's counsel.

Section 9. Interest

        No interest will be payable on withholding accounts.

Section 10. Cancellation and Withdrawal

        Effective January 1, 2002, on or prior to June 15 or December 15, as the
case may be with respect to any applicable option period, a participant who
holds an option under the Plan may cancel all (but not less than all) of his or
her option by written notice delivered to the Company, in such form as the
Company may prescribe. Any participant who delivers such written notice shall be
deemed to have canceled his or her option, terminated his or her payroll
deduction authorization with respect to the Plan and terminated his or her
participation in the Plan, in each case, as of the date of such written notice.
In the event that any June 15 or December 15, as the case may be with respect to
the

2

--------------------------------------------------------------------------------




applicable option period, shall be a Saturday, Sunday or day on which banks in
the Commonwealth of Massachusetts are required or permitted to close, a
participant may cancel his or her option by written notice given on or prior to
the last business day immediately preceding such date. Following delivery of any
such notice, any balance in the participant's withholding account will be
returned to such participant as soon as reasonably practicable. Any participant
who has delivered such notice may elect to participate in the Plan in any future
option period in accordance with the provisions of Section 4.

Section 11. Termination of Employment

        Except as otherwise provided in Section 12, upon the termination of a
participant's employment with the Company for any reason whatsoever, he or she
shall cease to be a participant, and any option held by him or her under the
Plan shall be deemed cancelled, the balance of his or her withholding account
shall be returned to him or her, and he or she shall have no further rights
under the Plan. For purposes of this Section 11, a participant's employment will
not be considered terminated in the case of a transfer to the employment of a
subsidiary or to the employment of the Company and an individual's employment
relationship will continue while such individual is on sick leave or other leave
of absence approved by the Company or a subsidiary; provided, however, that if
such leave of absence exceeds 90 days, and the individual's right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to be terminated on the 91st day of such leave.

Section 12. Death of Participant

        In the event a participant holds any option hereunder at the time his or
her employment with the Company is terminated by his or her death, whenever
occurring, then his or her legal representative, may, by a writing delivered to
the Company on or before the date such option is exercisable, elect either
(a) to cancel any such option and receive in cash the balance in his or her
withholding account, or (b) to have the balance in his or her withholding
account applied as of the last day of the option period to the exercise of his
or her option pursuant to Section 8, and have the balance, if any, in such
account in excess of the total purchase price of the whole shares so issued
returned in cash. In the event such legal representative does not file a written
election as provided above, any outstanding option shall be treated as if an
election had been filed pursuant to subparagraph 12(a) above.

Section 13. Participant's Rights Not Transferable, etc.

        All participants granted options under the Plan shall have the same
rights and privileges. Each participant's rights and privileges under any option
granted under the Plan shall be exercisable during his or her lifetime only by
him or her, and shall not be sold, pledged, assigned, or otherwise transferred
in any manner whatsoever except by will or the laws of descent and distribution.
In the event any participant violates the terms of this Section, any options
held by him or her may be terminated by the Company and, upon return to the
participant of the balance of his or her withholding account, all his or her
rights under the Plan shall terminate.

Section 14. Employment Rights

        Neither the adoption of the Plan nor any of the provisions of the Plan
shall confer upon any participant any right to continued employment with the
Company or a subsidiary or affect in any way the right of the Company to
terminate the employment of such participant at any time.

Section 15. Rights as a Shareholder

        A participant shall have the rights of a shareholder only as to stock
actually acquired by him or her under the Plan.

Section 16. Change in Capitalization

        In the event of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation or
other change in the Company's capital stock, the

3

--------------------------------------------------------------------------------




number and kind of shares of stock or securities of the Company to be subject to
the Plan and to options then outstanding or to be granted hereunder, the maximum
number of shares or securities which may be Delivered under the Plan, the option
price and other relevant provisions shall be appropriately adjusted by the Board
of Directors, whose determination shall be binding on all persons. In the event
of a consolidation or merger in which the Company is not the surviving
corporation or in the event of the sale or transfer of substantially all the
Company's assets (other than by the grant of a mortgage or security interest),
all outstanding options shall thereupon terminate, provided that prior to the
effective date of any such merger, consolidation or sale of assets, the Board of
Directors shall either (a) return the balance in all withholding accounts and
cancel all outstanding options, or (b) accelerate the exercise date provided for
in Section 8, or (c) if there is a surviving or acquiring corporation, arrange
to have that corporation or an affiliate of that corporation grant to the
participants replacement options having equivalent terms and conditions as
determined by the Board of Directors.

Section 17. Administration of Plan

        The Plan will be administered by the Board of Directors. The Board of
Directors will have authority, not inconsistent with the express provisions of
the Plan, to take all action necessary or appropriate hereunder, to interpret
its provisions, and to decide all questions and resolve all disputes which may
arise in connection therewith. Such determinations of the Board of Directors
shall be conclusive and shall bind all parties.

        The Board may, in its discretion, delegate its powers with respect to
the Plan to an Employee Benefit Plan Committee or any other committee (the
"Committee"), in which event all references to the Board of Directors hereunder,
including without limitation the references in Section 17, shall be deemed to
refer to the Committee. A majority of the members of any such Committee shall
constitute a quorum, and all determinations of the Committee shall be made by a
majority of its members. Any determination of the Committee under the Plan may
be made without notice or meeting of the Committee by a writing signed by a
majority of the Committee members.

Section 18. Amendment and Termination of Plan

        The Board of Directors may at any time or times amend the Plan or amend
any outstanding option or options for the purpose of satisfying the requirements
of any changes in applicable laws or regulations or for any other purpose which
may at the time be permitted by law, provided that (except to the extent
explicitly required or permitted herein) no such amendment will, without the
approval of the shareholders of the Company, (a) increase the maximum number of
shares available under the Plan, (b) reduce the option price of outstanding
options or reduce the price at which options may be granted, (c) change the
conditions for eligibility under the Plan, or (d) amend the provisions of this
Section 18 of the Plan, and no such amendment will adversely affect the rights
of any participant (without his or her consent) under any option theretofore
granted.

        The Plan may be terminated at any time by the Board of Directors, but no
such termination shall adversely affect the rights and privileges of holders of
the outstanding options.

Section 19. Approval of Shareholders

        The Plan shall be subject to the approval of the shareholders of the
Company, which approval shall be secured within twelve months after the date the
Plan is adopted by the Board of Directors. Notwithstanding any other provisions
of the Plan, no option shall be exercised prior to the date of such approval.

4

--------------------------------------------------------------------------------



Section 20. Limitations

        Notwithstanding any other provision of the Plan:

        (a)   An employee shall not be eligible to receive an option pursuant to
the Plan if, immediately after the grant of such option to him or her, he or she
would (in accordance with the provisions of Sections 423 and 424(d) of the
Internal Revenue Code of 1986, as amended (the "Code")) own or be deemed to own
stock possessing 5% or more of the total combined voting power or value of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation, as defined in Section 424 of the Code.

        (b)   No employee shall be granted an option under this Plan that would
permit his or her rights to purchase shares of stock under all employee stock
purchase plans (as defined in Section 423 of the Code) of the Company or any
parent or subsidiary company to accrue at a rate which exceeds $25,000 in fair
market value of such stock (determined at the time the option is granted) for
each calendar year during which any such option granted to such employee is
outstanding at any time, as provided in Sections 423 of the Code.

        (c)   No employee shall be granted an option under this Plan that would
permit him or her to withhold more than $7,500 in each option period or $15,000
per calendar year, less the amount of any rollover.

        (d)   No employee whose customary employment is 20 hours or less per
week shall be eligible to participate in the Plan.

        (e)   No independent contractor shall be eligible to participate in the
Plan.

        (f)    From and after the initial public offering of VMware, Inc.,
(a) employees of VMware, Inc. and its direct and indirect subsidiaries will not
be eligible to participate in the Plan and (b) any participant whose employment
is transferred to VMware, Inc. or any of its direct or indirect subsidiaries
shall automatically cease participation in the Plan and any balance in such
participant's withholding account will be returned to such participant as soon
as reasonably practicable.

Section 21. Jurisdiction and Governing Law.

        The Company and each participant in the Plan submit to the exclusive
jurisdiction and venue of the federal or state courts of the Commonwealth of
Massachusetts to resolve issues that may arise out of or relate to the Plan or
the same subject matter. The Plan shall be governed by the laws of the
Commonwealth of Massachusetts, excluding its conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15

